                  IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division


 Brian Keith Redding
        Plaintiff,

 V.                                                                     I:18cv589(LMB/TCB)

 Barbara Meade,et ah,
        Defendants.


                                    MEMORANDUM OPINION


        Brian Redding("Redding" or "plaintiff"), a Virginia inmate who suffers from

 gastrointestinal problems, specifically, Crohn's disease and ulcerative colitis, has filed a civil

 rights action under 42 U.S.C. § 1983, claiming that Rappahannock Regional Jail("RRJ")nurse

 Barbara Meade("Meade" or "defendant")provided constitutionally deficient medical care in

 violation ofthe Eighth Amendment.^ [Dkt. No. 1]. Meade has filed a motion for summary

judgment,supported by a legal memorandum and exhibits.[Dkt. Nos. 34-35]. Redding received

 the notice required by Local Rule 7(K)and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975),

 and has filed an opposition to Meade's motion.[Dkt. Nos. 36, 39]. For the reasons that follow,

 Meade's motion for summary judgment will be granted.




'Plaintiff also named as defendants Jennifer Shearer, a second RRJ nurse, and Phil Grimes,the
superintendent ofRRJ. Both defendants were dismissed from this action because Redding did
not allege sufficient conduct on their part to establish constitutional liability.[Dkt. No. 29].
